Citation Nr: 1701982	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-13 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, including service in the Republic of Vietnam for which he earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, the Board requested an advisory opinion from a Veterans Health Administration (VHA) medical expert with respect to the question of whether the Veteran's hypertension was related to his service, to include as secondary to any service-connected disability.  The opinion was received in September 2016 and the Veteran and his representative were provided a copy of it.  The Veteran's representative submitted a response to the opinion in December 2016.  As such, the case is now ripe for adjudication.


FINDING OF FACT

The Veteran's hypertension is not shown to have been incurred in service or manifested within one year of service separation; hypertension is not shown to have been caused by any service-connected disability, to include PTSD or malaria.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In July 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in October 2008.  The Board deemed this examination to be inadequate for adjudicative purposes and requested an expert medical opinion through VHA.  There is no argument or indication that the opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts

A treatment note from May 2008 showed that the Veteran was complaining of intermittent headaches with occasional blurring of vision and fluctuating blood pressure readings.  The Veteran reported that this blood pressure rose during times of stress.  

The Veteran submitted a statement signed by his treating physician in June 2008 in which he stated that it was "difficult to assess if hypertension is related to PTSD; though it may not be ruled out."

At the VA examination in October 2008, the Veteran reported that his hypertension had been diagnosed six months previously and he had begun taking medication.  He reported a history of symptoms such as intermittent headaches and blurred vision since 1970, but noted that these symptoms had not changed since he started on medication to control his blood pressure.  He reported no functional impairment resulting from his hypertension and his blood pressure readings at the time of the examination were 138/80, 136/80, and 140/80.  On examination, the Veteran's chest X-ray and EKG were both normal.  The examiner noted that PTSD had first been diagnosed in February 2006, although the Veteran had been experiencing symptoms for many years prior.  The examiner stated that he could not relate the Veteran's current hypertension to his PTSD without speculation, but noted that hypertension could be associated with PTSD.

In his Form 9 submitted in April 2010, the Veteran noted that he had submitted a copy of a study by Dr. Joseph A. Boscarino which discussed the results of clinical and epidemiologic studies showing evidence of cardiovascular disease in veterans with traumatic exposure.  The Veteran's attorney noted that this study had been cited in the Federal Register to support the conclusion that PTSD might be associated with cardiovascular disorders.  The Veteran's attorney also noted that the record showed an elevated blood pressure reading shortly after service separation, in March 1971, of 132/82, and an elevated reading since service of 131/87 in August 2005.

The Board has reviewed the study by Dr. Joseph A. Boscarino entitled "Posttraumatic Stress Disorder and Mortality Among U.S. Army Veterans 30 Years After Military Service."  The Board notes that the stated conclusion of the study is that "Vietnam veterans with PTSD may be at increased risk of death.  The reasons for this increased mortality are unclear but may be related to biological, psychological, or behavioral factors associate with PTSD and warrants further investigation."

A treatment record from July 2016 noted that the Veteran was taking medication for hypertension but still eating a lot of foods that were high in salt; the provider educated him about improving his diet and checking the labels for salt content.

In August 2016, the Board requested an expert medical opinion through VHA with respect to the cause of the Veteran's hypertension.  The expert reviewed the entirety of the file and all medical evidence contained therein before offering an opinion.  It was the expert's opinion that the Veteran's hypertension was unlikely to have been cause by his PTSD and symptoms of PTSD.  The expert cited a study regarding the correlation between blast exposure and prevalence of increased mean systolic blood pressure, diastolic blood pressure, and heart rate.  The expert noted that the prevalence of hypertension among those with blast exposure - regardless of any diagnosis of PTSD - was 34.1 percent, as compared to 33.5 percent in the general population, a difference of less than one percent.  The expert noted that there was no report in the record that the Veteran had any blast exposure in service.

The VHA expert also addressed the findings in the study by Dr. Joseph A. Boscarino with respect to a link between hypertension and PTSD.  The expert noted that the study had shown only a suggestion of a possible link and that the study was specifically written with respect to causes of death rather than hypertension specifically, and indicated that additional research and additional evidence would be needed to determine if cardiovascular disease is linked to "long-term exposure to severe psychological distress."

The VHA expert specifically addressed the elevated blood pressure readings cited by the Veteran's attorney, specifically 132/82 in March 1971 and 131/87 in August 2005.  The expert noted that the Veteran did not meet the medical definition of having hypertension at either point, which requires an office reading at two or more office readings in which the systolic pressure (top number) is greater than 140 or the diastolic pressure (bottom number) is greater than 90.  

Finally, the VHA expert addressed the effects of the Veteran's service-connected malaria on his hypertension, to include any recent research regarding any link between the two diseases.  The expert offered the opinion that the Veteran's hypertension was not related to his service-connected malaria.  The expert noted that recent research and medical literature had discussed a theory that there might be increased vascular stiffness from malaria in infants born to mothers with malaria, but that there was no finding at present of any link between malaria and hypertension in adults.

The Veteran's representative filed a response to the VHA expert opinion in December 2016.  The representative cited studies showing indications that cardiovascular risk factors and cardiovascular disease are more common among individuals with PTSD.  The representative also cited studies which indicate a possible link between malaria and high blood pressure, with discussions of links between malaria and low birth weight and later development of hypertension and the fact that children born to mothers who suffered malaria tend to have higher blood pressures at one year of age.  

Analysis

The Veteran's service treatment records do not show any discussion of symptoms, treatment, or diagnosis of hypertension.  The Board notes that the Veteran has complained of continuing chronic headaches and blurred vision which began in service, but there is no evidence that these are symptoms of hypertension for the Veteran, especially where the symptoms remained unchanged after he started treatment with medication for his high blood pressure.  As such, there is no basis for service connection for hypertension under 38 C.F.R. § 3.303(a).

In addition, there is no evidence that the Veteran's hypertension was manifested to a compensable degree within the first year following service separation.  The Board has considered the elevated blood pressure reading cited by the Veteran's representative, namely 132/82, in March 1971.  However, as discussed by the VHA medical expert, the fact that a single reading of elevated blood pressure was taken is not sufficient for a diagnosis of hypertension, particularly where the systolic reading was less than 140 and the diastolic was less than 90.  Therefore there is no basis for service connection for hypertension under 38 C.F.R. § 3.309(a) as a chronic disease is not warranted.

The record shows that the Veteran had service in the Republic of Vietnam and he is therefore presumed to have been exposed to herbicides such as Agent Orange.  Nonetheless, hypertension is not a disability for which presumptive service connection on the basis of such exposure is granted.  38 C.F.R. §§ 3.307, 3.309.  The Veteran would not be precluded from establishing service connection with proof of direct causation in the form of medical evidence linking the Veteran's hypertension to his service and his exposure to herbicides.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Veteran has neither asserted any link between his hypertension and his in-service exposure to herbicides nor provided any medical evidence to support such a link.  Thus, service connection for hypertension under 38 C.F.R. § 3.309(e) is also not warranted.

The record shows that the Veteran was first diagnosed with hypertension in early 2008.  He has asserted that the disability was caused by his service-connected PTSD and/or malaria.  A statement from his provider was unable to link his hypertension to his PTSD, but also stated the possibility could not be ruled out.  A VA examination in October 2008 also was unable to provide an opinion one way or another regarding any link between the Veteran's PTSD and his diagnosis of hypertension.  A study submitted by the Veteran referred to a possible link, but stated that more research was needed before any conclusions could be reached.  As a result, a VHA expert opinion was obtained.

The VHA expert opinion is against any relationship between the Veteran's PTSD and his diagnosis of hypertension.  Specifically, the expert stated that it is "unlikely that the [Veteran's] hypertension was caused by his PTSD and symptoms thereof."  The research article cited by the Veteran noted that further research regarding the possibility of a link between the disabilities was required and, as the expert noted, the article addressed the possibility of links between any causes of mortality and PTSD.  The expert also cited as support for her opinion against a causal link a study regarding whether there is any relationship between traumatic stress resulting blast exposure and hypertension, describing the prevalence as 34.1 percent among those with blast exposure and 33.5 percent in the general population.  The Board notes that the Veteran had service in the Republic of Vietnam for which he earned the Combat Action Ribbon, and finds that he therefore had blast exposure as part of the duties and circumstances of his service.  However, as discussed in the study, there is less than a one percent difference in prevalence of hypertension among those who had blast exposure than in the population as a whole, such that this exposure was not statistically more likely to lead to hypertension.  On the basis of the VHA medical expert's opinion that the Veteran's hypertension was not caused by his PTSD, and with no competent, probative medical evidence to the contrary, service connection on a secondary basis due to PTSD is not warranted.  38 C.F.R. § 3.310.  The VHA medical expert also noted that it was unlikely that the Veteran's PTSD aggravated/worsened his hypertension for the same reasons just noted.

The VHA expert opinion also addressed the assertions by the Veteran's representative that hypertension was caused by the Veteran's service-connected malaria.  Specifically, the medical expert stated that hypertension was not caused by malaria and noted that none of the current medical literature supports any link between the two diseases.  The studies cited by the Veteran and his representative all relate to a possible link between mothers in developing countries who have malaria and the fact that their babies later exhibited some elevated blood pressure in childhood; none of the medical research cited relates to the development of high blood pressure in adults who were diagnosed with malaria as adults.  Inasmuch as there is no evidence supporting a link (causation or aggravation) between the Veteran's service-connected malaria and his hypertension, and the opinion of the VHA expert was against any finding of causation, service connection on a secondary basis due to malaria is also not warranted.  38 C.F.R. § 3.310.

In light of all of the evidence and considerations discussed above, the Veteran's claim of service connection for hypertension is denied.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for hypertension is denied.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


